*1206Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination revoking her driver’s license based on her refusal to submit to a chemical test following her arrest for driving while intoxicated. The record establishes that a police officer stopped the vehicle driven by petitioner based on her failure to yield the right-of-way, to maintain her lane and to stop at a red light. Although the officer warned petitioner of the consequences of refusing to submit to a chemical test, she nevertheless refused to do so.
Contrary to petitioner’s contention, the determination is supported by substantial evidence. “ ‘Hearsay evidence is admissible in administrative hearings’ . . . , ‘and if sufficiently relevant and probative may constitute substantial evidence’ ” (Matter of Mastrodonato v New York State Dept. of Motor Vehicles, 27 AD3d 1121, 1122 [2006]; see Matter of Gray v Adduci, 73 NY2d 741, 742 [1988]). Here, the documentary evidence submitted at the hearing established that the officer had reasonable grounds to believe that petitioner had been driving while impaired or intoxicated, that the officer made a lawful arrest of petitioner and “that petitioner refused to submit to the chemical test after being warned of the consequences of such refusal” (Gray, 73 NY2d at 742; see Vehicle and Traffic Law § 1194 [2] [c]). “[T]he Administrative Law Judge [(ALJ)] was entitled to discredit petitioner’s testimony to the contrary” (Mastrodonato, 27 AD3d at 1122), and the record as a whole does not support petitioner’s further contention “that the [ALJ] was prejudiced or biased or had predetermined the case” (Matter of Donlick v Hults, 13 AD2d 879, 880 [1961]; see Matter of Wai Lun Fung v Daus, 45 AD3d 392 [2007]). Present — Scudder, EJ., Fahey, Garni, Sconiers and Martoche, JJ.